Ludeling, C. J.
The defendant has appealed from a judgment condemning it to pay a tax on its capital stock. The bank claims exemp*377tion from the payment of municipal taxes, under the act of 1857, No. 192, which, it is contended, is not repealed by the Revised Statutes of 1870.
The bank was organized since the adoption of the constitution of 1868. Article 118' of that constitution declares what property the General Assembly may exempt from taxation; and the property of banks is not included in any of the classes enumerated. Any law which is in conflict with that article, whether passed before or after the adoption of the constitution, is stricken with nullity thereby, unless the law created a contract with the party whose property is exempted before the adoption of the constitution.
It is therefore ordered that the judgment be affirmed with costs of appeal.